Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/27/21 has been entered.
Claims 14-16 are canceled. Claims 9-13 stand pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,563,410, and, over claims 1-6 of U.S. Patent No 10,273,697 in view of Branch et al. US 2014/0037971 A1 (hereinafter ‘Branch’). 

Branch teaches a printed laminate including a substrate and a priming layer with a digital printing applied thereto. A top coat layer is applied over the digital printing and the priming layer, the top coat layer being composed of a clear hot melt polyurethane first coat and a clear UV cured acrylic second layer (see [0016]).
It would have been obvious to one of ordinary skill in the art to provide the decorative surfaces of the patents with a coat of polyurethane and clear UV cured acrylic, as taught by Branch, so as to provide impact resistance to the panels of the patents at lower costs (see Branch [0026]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan US 2015/0343739 A1 (hereinafter ‘Pervan739’) in view of R. C. Worden US 2,202,568 (hereinafter ‘Worden’) and in further view of Branch. 
In regard to claim 9, Pervan739 teaches a water impervious wall panel (see Abstract and [0004]) comprised of a waterproof core (5 –see [0065]) and a decorative surfacing (4/3) attached to the core (see [0041]);
Although not explicitly disclosed, Pervan739 teaches a plurality of wall panels because as disclosed in [0004] Pervan739’s panels are used in flooring or wall systems, thus there are obviously a plurality of panels. 
	Pervan739 further teaches at least one of the plurality of wall panels includes coupling profiles along opposed edges thereof (see fig. 4b);
	at least one of the plurality of wall panels includes a first edge having a coupling profile shaped and dimensioned for engagement with the coupling profile of the at least one of the plurality of wall panels (see figures). 
	Pervan739 is silent regarding a second edge with a rolled edge because Pervan739 is concerned with the composition of its panel, thus leaving it up to the person of ordinary skill in the art to select a suitable second edge for the panel edge that won’t be coupled to an adjacent panel i.e. peripheral sides. A person of ordinary skill in the art would readily recognize that an edge that does not couple to another edge panel does not require a coupling profile on one edge. 
	Worden teaches a wall panel system (see fig. 1) comprising a plurality of tiles (67), wherein some of the plurality of tiles include a rolled edge (83).	
	It would have been obvious to one of ordinary skill in the art to provide a rolled edge on at least one of the panels of Pervan739, as taught by Worden, so as to provide a rounded effect 
The combination fails to teach the decorative surface being a digital print with a top coat layer applied over it, the top coat layer including a first coat of melt polyurethane and a second top coat of clear UV cured acrylic.
Branch teaches a printed laminate including a substrate and a priming layer with a digital printing applied thereto. A top coat layer is applied over the digital printing and the priming layer, the top coat layer being composed of a clear hot melt polyurethane first coat and a clear UV cured acrylic second layer (see [0016]).
It would have been obvious to one of ordinary skill in the art to provide the decorative surfaces of the patents with a coat of polyurethane and clear UV cured acrylic, as taught by Branch, so as to provide impact resistance to the panels of the combination at lower costs (see Branch [0026]). 
	In regard to claim 10, the combination of Pervan739/Worden/Branch teaches the claimed invention wherein the core is a wood plastic composite foamed board (see Pervan739 [0123] and [0143]).
	In regard to claim 11, the combination of Pervan739/Worden/Branch teaches the claimed invention wherein the core is a plastic composite material (see Pervan739 [0123]).
	In regard to claim 12, the combination of Pervan739/Worden/Branch teaches the claimed invention wherein the core is a filled foamed plastic substrate (see Pervan739 [0143]).
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan, Worden and Branch as applied to claim 9 above and in further view of J. M. Winnick US 3,646,180 (hereinafter ‘Winnick’).
	In regard to claim 13, the combination of Pervan739/Worden/Branch does not explicitly teach the core is foamed polyurethane.
	Winnick teaches a wall panel comprising a tile having a core of a polyurethane foam (see claim 1).
	It would have been obvious to one of ordinary skill in the art to provide a foamed polyurethane core to the panel of the combination, as taught by Winnick, so as to provide the required density for providing strength to the panel without making it too brittle.
 
Response to Arguments
Upon further consideration and in light of the IDS submitted with the Request for Continued Examination, allowability of the claim subject matter presented in previous claim 16 is herein withdrawn, and the claims remain rejected as noted in the above rejection. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633